Citation Nr: 0932732	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disorder (COPD), to 
include as secondary to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.  The Board first 
considered the appeal in January 2007 and determined that 
additional development of the medical record was required in 
order to make a decision.  As such, the matter was remanded 
to the Appeals Management Center (AMC) in Washington, D.C.  
Unfortunately, the requested development was not performed as 
requested and the matter was once again remanded in February 
2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with COPD, but has not 
been diagnosed with asbestosis.

2.  The medical evidence does not show that the Veteran's 
COPD is the result of exposure to asbestos or was otherwise 
the result of his time on active service.  

3.  The Veteran had a pulmonary nodule excised in 1984, but 
the medical evidence does not show that the pulmonary nodule 
was caused by exposure to asbestos or was otherwise the 
result of the Veteran's time on active service.  


CONCLUSION OF LAW

Criteria for service connection for a respiratory disorder, 
to include COPD, including as secondary to exposure to 
asbestos, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran served honorably in the United States Navy during 
World War II.  During this time he reports being exposed to 
asbestos while on board several naval vessels; and he 
believes that this exposure caused him to subsequently 
develop a chronic respiratory condition. 

The Veteran also had a pulmonary nodule resected in 1984, and 
he believes that his exposure to asbestos during his time in 
service caused the nodule to form.

Service treatment records are silent for any lung related 
complaints, and there was no evidence of any pulmonary 
nodule.  The Veteran indicated in an August 2004 statement 
that he had been referred for treatment of a lung infection a 
few months after his discharge from service, but he reported 
declining the recommendation, and his claims file is void of 
any treatment records for many decades following service.

In 1983, a noncalcified nodule was discovered in the left 
lower lobe of the Veteran's lung and a left lower lobectomy 
was performed in January 1984 to remove the nodule.  It was 
noted at that time that Veteran had a long history of 
smoking.  In January 1991, x-rays of the Veteran's lungs 
showed no active infiltrate and the lungs were noted to be 
unremarkable.

In connection with his current claim, a VA examination was 
provided in February 2004.  The pulmonary nodule excision was 
noted, but the examiner remarked that no records from the 
procedure were available for review at the time of the 
examination (it is noted that the records were subsequently 
obtained and an additional VA examination was then provided 
to take the records into account).  The examiner diagnosed 
the Veteran with COPD, observing that he had severe shortness 
of breath on very mild exertion.  However, the examiner found 
that the COPD was not secondary to asbestos exposure, 
explaining that x-rays taken in 2000, 2001, and 2002 did no 
include any suspicion of asbestos deposits in the pleura or 
lung.  Additionally, a CT scan of the Veteran's chest, taken 
in February 2004, showed no evidence of pleural calcification 
or pleural plaques, pleural effusions or interstitial lung 
disease to suggest pneumoconiosis.  

The examiner's ultimate conclusion was not called into 
question by any additional medical evidence; however, 
subsequent to the examination report being issued, numerous 
additional medical records were obtained, including the 
records from the excision of the Veteran's pulmonary nodule 
in 1984.  As such, in order to fully comply with VA's duty to 
assist, an additional medical opinion was ordered. 

The Veteran underwent the second VA examination in January 
2007, where he reported having symptoms of cough and 
shortness of breath since 1942.  However, following an 
examination of the Veteran and a review of his claims file, 
the examiner, noting that x-rays failed to show any evidence 
of an asbestos-related disease, opined that it was less 
likely than not that the Veteran's symptoms of shortness of 
breath, occasional chest pain, and cough with expectoration 
were secondary to asbestos exposure.

However, the Board found that this opinion was insufficient 
to fully adjudicate the Veteran's claim, as it did not 
adequately address the ultimate questions in the Veteran's 
claim.  Namely, was it at least as likely as not that the 
Veteran's COPD was due to exposure to asbestos or was 
otherwise the result of his time in active service; and was 
it at least as likely as not that the Veteran's pulmonary 
nodule post resection was due to exposure to asbestos or was 
otherwise the result of the Veteran's time on active service.  
As such, the Veteran's claim was remanded again to obtain a 
more specific opinion.

In November 2008, an addendum was added concluding that from 
a review of the Veteran's claims file it was less likely than 
not that either COPD or the excision of the Veteran's 
pulmonary nodule were related to asbestos exposure. 

However, the Board concluded that insufficient rationale had 
been provided for this medical opinion and remanded for an 
additional medical opinion of record.  

The Veteran underwent an additional VA examination in March 
2009 at which he reported smoking approximately one pack of 
cigarettes per day from age 20 to approximately age 25, but 
denied having smoked much since then.  However, the examiner 
observed that from a review of the Veteran's treatment 
records the Veteran had a much more extensive smoking history 
than he had reported at that examination.  For example, in a 
March 1983 medical record it was noted that the Veteran had a 
long history of smoking; and, in an April 1998 treatment 
record, it was noted that the Veteran had smoked 
approximately 1.5 packs of cigarettes per day for 15 years, 
although it was also noted that he had quit approximately 40 
years earlier.

On examination the Veteran demonstrated a productive cough 
and he was noted to be on oxygen therapy.  The examiner 
diagnosed the Veteran with COPD, but specifically found no 
evidence of asbestosis (although the examiner did acknowledge 
the Veteran's reports of exposure to asbestos).  The examiner 
also explained that the Veteran's reported symptomatology, 
notably wheezing without rales, was consistent with COPD, but 
not with asbestosis; and, he pointed out that the Veteran's 
CT scans did not show evidence of asbestosis.  

The examiner opined that the most likely etiology for the 
Veteran's COPD was his history of smoking (noting that 
earlier treatment records indicated a more significant 
smoking history than was reported at the examination).  
Additionally, the examiner found that because the Veteran had 
not shown evidence of the pulmonary nodule on active duty, it 
was less likely than not that the nodule was related to his 
period of service.  Additionally, the examiner stated that a 
clinical diagnosis of asbestosis was not warranted based on 
the evidence and he found that there were no other exposures 
for which a presumptive determination of service connection 
could be made for a nodule which appeared many years after 
discharge.

In summary, the examiner concluded that it was less likely 
than not that the Veteran's COPD was due to exposure to 
asbestos or was otherwise the result of his time in active 
service.  He also concluded that it was less likely than not 
that the Veteran's pulmonary nodule was due to exposure to 
asbestos.  

A Veteran is considered competent to report observable 
symptomatology of an injury or illness.  Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007).  Additionally, lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).

As such, the Veteran is considered competent to report 
symptoms such as coughing, or to state that he has had 
coughing problems for many years.  However, the Veteran is 
not considered competent to provide a diagnosis that requires 
medical expertise or to link the onset of a disability to 
symptoms or exposures many years earlier.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
Veteran's statements and opinions are insufficient to provide 
the requisite nexus between a current disability such as COPD 
and his time in service.

The examiners were all well aware of the Veteran's 
contentions and of his reported exposure to asbestos while in 
service; however, none of the VA examiners even suggested 
that the Veteran has a current lung disability that is a 
result of asbestos exposure.  Furthermore, while the Board 
remanded several times to obtain medical opinions that took 
into account newly acquired records or were better supported, 
the medical opinions never wavered in their conclusion that 
the Veteran does not have a lung disability that is related 
to either his time in service or to asbestos exposure, and 
that the pulmonary nodule that was excised in 1983 was not 
related to his time in service.  

The Veteran has made his contentions and symptoms known to 
the various VA doctors that had treated him; however, the 
medical evidence simply does not support the Veteran's 
theory.  Furthermore, the Veteran has not submitted any 
evidence aside from his own statements that even suggests a 
possibility that he has a lung disability that was related to 
either his time in service or to asbestos exposure. 

Accordingly, the criteria for service connection in the 
Veteran's case have not been met, and the Veteran's claim is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in February 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
The letter also informed the Veteran how disability ratings 
and effective date are formulated.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

Numerous VA and private treatment records have been obtained.  
Treatment records were also specifically sought from Sam 
Rayburn VA Medical Center for treatment that allegedly 
occurred in 1977, but a response that no such records were 
available was received.  Nevertheless, the Veteran was 
provided with several VA examinations (the reports of which 
have been associated with the claims file), and the Board 
held the examiners accountable to the Board's remand 
instructions, remanding the Veteran's claim on several 
occasions to ensure compliance.  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a respiratory disorder, to include 
COPD, including as secondary to exposure to asbestos, is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


